February 3. 2015


                                       No. 04-14-00890-CV


                              CHRISTOPHER JAMES COLEMAN.
                                             Appellant


                                                   v.

                             DOVER MAINTENANCE ASS'N, INC.,
                                                Appellee


                    From the 150th Judicial District Court. Bexar County. Texas
                                  Trial Court No. 2014-C1-01340
                            Honorable Antonia Arleaga. Judge Presiding


                                          ORDER

       This court has determined that this dispute is appropriate for referral to an Alternative
Dispute     Resolution    (ADR)    procedure.           Sec   Tex.    Civ.    PRAC.   &    REM.   CODE
§ 154.021 (Vernon 2005).      All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties are ORDERED to respond in writing by              February 18, 2015, slating: (1) the
name, address, and fee schedule of the mediator of their choice: or (2) that they cannot agree on a
mediator, in which case the court will appoint one: or (3) any objection to mediation and the
reasons for such objection. See id. § 154.022 (b).


          Provided the parlies submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order thai the parties may concentrate on the
scheduling and completion of the mediation process.


          Is it so ORDERED on February 3, 2D15.



                                                                 Mariilvn Barnard Justice


 £■ o/IN__W£P-NHSS';Wr-p^REOF. i have hereunto set my hand and infixed the seal of the said




                                                                      i& E/flo.tle. Clerk' >